DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-18 in the reply filed on 01/10/2022 is acknowledged.  The traversal is on the ground(s) that the newly presented amendments to claim 19 have rendered the restriction requirement.  This is not found persuasive because the method as claimed could be practiced using a materially different apparatus such as one that did not includes adapter rails.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/10/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scown (US 6,883,753 B1).
Claim 1:  Scown discloses an overhead support platform system (10 of Figure 1) configured to mount to a primary structure of a vehicle (12,16 of Figure 1) through one or more securing mounts (28 of Figure 1), wherein at least one commodity (18 of Figure 1) within an internal structure of the vehicle is configured to mount to the overhead support platform system, the overhead support platform system including at least one adapter rail (14 of Figure 2) including a plurality of commodity mounts (20,33,44 of Figure 2), wherein the at least one commodity is configured to be adaptively secured to one or more of the plurality of commodity mounts (as depicted in Figure 1, the bin is secured to the commodity mounts via coupling members 50).
Claim 3:  Scown further discloses a plurality of attachment fittings (84 of Figure 1) that directly couple to lower ends of a plurality of securing mounts (52 of Figure 1), wherein the plurality of attachment fittings correspond to attachment locations for a standard-sized stowage bin (as depicted in Figure 1).
Claim 4:  Scown further discloses that the at least one commodity comprises one or both of a stowage bin or a monument (Col. 3, Lines 24-36 and Col. 5, Lines 15-28).
Claim 13:  Scown discloses a vehicle that includes an interior cabin (area interior to 22 of Figure 2); a primary structure within the interior cabin (16 of Figure 1); a plurality of securing mounts (28 of Figure 2) having first ends directly coupled to the primary structure, and second ends; an overhead support platform system (10 of Figure 1) directly coupled to the second ends of the plurality of securing mounts, wherein the overhead support platform system comprises at least one adapter rail (14 of Figure 2) having a plurality of commodity mounts (20,33,40 of Figure 2); and at least one commodity (18 of Figure 1) directly coupled to the overhead support platform system, (as depicted in Figure 1, the commodity 18 is secured to the commodity mount via coupling member 50).
Claim 17:  Scown further discloses that the at least one commodity comprises one or both of a stowage bin or a monument (Col. 3, Lines 24-36 and Col. 5, Lines 15-28).
Claims 1-4, 12-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dykema et al. (US 6,733,061 B1).
Claim 1:  Dykema et al. discloses an overhead support platform system configured to mount to a primary structure of a vehicle through one or more securing mounts (Col. 3, Lines 2-11, 10,16 of Figures 3 and 4), wherein at least one commodity (62 of Figure 7).  within an internal structure of the vehicle (Col. 3. Lines 12-24) is configured to mount to the overhead support platform system, the overhead support platform system (Col. 3, Lines 40-64) includes at least one adapter rail (26 of Figures 5-7) including a plurality of commodity mounts (Col. 3, Lines 32-40 describes the adapter rail having openings that correspond to attaching the adapter to the roof and the cabinet), wherein the at least one commodity (68 of Figure 10) is configured to be adaptively secured to one or more of the plurality of commodity mounts.
Claim 2:  Dykema et al. further discloses that a length of the at least one adapter rail equals a length of a standard-sized stowage bin (as depicted in Figure 10).
Claim 3:  Dykema et al. further discloses a plurality of attachment fittings that directly couple to lower ends of a plurality of securing mounts, wherein the plurality of attachment fittings (Col 3, Lines 47-65 describes mounting the adapter rail to the cabinet by several means including openings in lateral supports 38 that receive cabinet fasteners 24) correspond to attachment locations for a standard-sized stowage bin.
Claim 4:  Dykema et al. further discloses that the at least one commodity comprises a stowage bin (cabinet 62).
Claim 12:  Dykema et al. further discloses at least one support rail that supports the at least one commodity (12 of Figure 11).
Claim 13:  Dykema et al. discloses a vehicle that includes an interior cabin an interior cabin (Col. 3, Lines 12-13); a primary structure within the interior cabin (10 of Figure 9);
a plurality of securing mounts having first ends directly coupled to the primary structure, and second ends (Col 3, Lines 47-65 describes mounting the adapter rail to the cabinet by several means including openings in lateral supports 38 that receive cabinet fasteners 24, note that as depicted in Figure 5, lateral supports 38 are a portion of 26 which is directly coupled to 10); an overhead support platform system (10,26) directly coupled to the second ends of the plurality of securing mounts, wherein the overhead support platform system comprises at least one adapter rail having a plurality of commodity mounts (26 of Figures 5-7, Col. 3, Lines 32-40 describes the adapter rail having openings that correspond to attaching the adapter to the roof and the cabinet); and at least one commodity directly coupled to the overhead support platform system, wherein the at least one commodity is adaptively secured to one or more of the plurality of commodity mounts (68 of Figure 10).
Claim 15:  Dykema et al. further discloses that a length of the at least one adapter rail equals a length of a standard-sized stowage bin (as depicted in Figure 10).
Claim 16:  Dykema et al. further discloses that the overhead support platform system further comprises a plurality of attachment fittings that directly couple to the second ends of the plurality of securing mounts, wherein the plurality of attachment fittings correspond to attachment locations for a standard-sized stowage bin (Col 3, Lines 47-65 describes mounting the adapter rail to the cabinet by several means including openings in lateral supports 38 that receive cabinet fasteners 24).
Claim 17:  Dykema et al. further discloses that the at least one commodity comprises a stowage bin (cabinet 62).
Claims1, 5-8, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maclay et al. (US 2018/0319502 A1)
Claim 1:  Maclay et al. discloses an overhead support platform system (502 of Figure 5) configured to mount to a primary structure of a vehicle (204 of Figure 6) through one or more securing mounts (510 of Figure 5), wherein at least one commodity (216 of Figure 8) within an internal structure of the vehicle is configured to mount to the overhead support platform system, the overhead support platform system including at least one adapter rail (512 of Figure 5) including a plurality of commodity mounts (516 of  Figure 5), wherein the at least one commodity is configured to be adaptively secured to one or more of the plurality of commodity mounts (as depicted in Figure 8, the commodity is secured to the commodity mounts).
Claims 5-6:  Maclay et al. further discloses that the at least one adapter rail includes a first adapter rail; and a second adapter rail coupled to the first adapter rail by crossbeams (as depicted in Figure 5 there are two adapter rails that are connected to each other via the crossbeams 522).
Claim 7:  Figure 12 of Maclay et al. depicts a different embodiment of the overhead support system.  This embodiment discloses that the at least one adapter rails includes a lower beam and an upper beam (both beams are labeled 1228), and a panel that connects the lower beam to the upper beam, wherein the panel comprises the plurality of commodity mounts uniformly-spaced along a length of the panel (As depicted in Figure 12 the upper and lower beams are connected and attached by the surrounding structure that includes surface 1244.  This surrounding structure further includes the upper and lower beams and flanges, all labeled 1228, that also include commodity mounts 1230 as described in Para 0066.  Further commodity mounts 1252 and 1254 of Figure 12 are located on a panel that connects the upper and lower beams 1228 as described in Para 0071)).
Claim 8:  Maclay et al. further discloses that each of the plurality of commodity mounts comprises a fastener through-hole (Para [0066] and [0071]).
Claim 13:  Maclay et al. discloses a vehicle that includes an interior cabin (area depicted within airplane depicted of Figure 2); a primary structure within the interior cabin (204 of Figure 6); a plurality of securing mounts (304 of Figure 6) having first ends (ends that include 610 of Figure 6) directly coupled to the primary structure, and second ends (ends that include 612 of Figure 6), an overhead support platform system (502 of Figure 5) directly coupled to the second ends of the plurality of securing mounts (Col. 8, Line 60 to Col. 9, Line 21), wherein the overhead support platform system comprises at least one adapter rail (512 of Figure 5) having a plurality of commodity mounts (516 of  Figure 5); and at least one commodity directly coupled to the overhead support platform system, wherein the at least one commodity (216 of Figure 8) is adaptively secured to one or more of the plurality of commodity mounts (as depicted in Figure 8, the commodity is secured to the commodity mounts).
Claim 18:  Figure 12 of Maclay et al. depicts a different embodiment of the overhead support system.  This embodiment discloses that the at least one adapter rails includes a lower beam and an upper beam (both beams are labeled 1228), and a panel that connects the lower beam to the upper beam, wherein the panel comprises the plurality of commodity mounts uniformly-spaced along a length of the panel (As depicted in Figure 12 the upper and lower beams are connected and attached by the surrounding structure that includes surface 1244.  This surrounding structure further includes the upper and lower beams and flanges, all labeled 1228, that also include commodity mounts 1230 as described in Para 0066.  Further commodity mounts 1252 and 1254 of Figure 12 are located on a panel that connects the upper and lower beams 1228 as described in Para 0071)).
Claims1, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 2017/0057612 A1).
Claim 1:  King et al. discloses an overhead support platform system (10 of Figure 1) configured to mount to a primary structure of a vehicle (50 of Figure 3) through one or more securing mounts (18,20 of Figure 1), wherein at least one commodity (52 of Figure 3) within an internal structure of the vehicle is configured to mount to the overhead support platform system, the overhead support platform system including at least one adapter rail (42 of Figure 2A) including a plurality of commodity mounts (74,72 of Figure 4A), wherein the at least one commodity is configured to be adaptively secured to one or more of the plurality of commodity mounts (as depicted in Figure 4C).
Claim 9:  King et al. further discloses at least one threshold closeout bracket secured laterally away and below the at least one adapter rail (See Figures 3, 5a, and 5b that depict brackets that include an oxygen line, 62, and an environmental control system duct, 58.).
Claim 12:  King et al. further discloses at least one support rail that supports the at least one commodity (As depicted in Figure 4A the commodity is mounted to the support system using fasteners that extend through holes and into clips 42.  The structure in which these holes are formed is considered a rail that supports the at least one commodity).
Claim 13:  King et al. discloses a vehicle comprising that includes an interior cabin (area within which airframe support system 10 of Figure 3 is located); a primary structure within the interior cabin (air frame 50 of Figure 3); a plurality of securing mounts (18,20 of Figure 3) having first ends directly coupled to the primary structure, and second ends (Para [0052]);
an overhead support platform system (10 of Figure 3) directly coupled to the second ends of the plurality of securing mounts (directly attached to 12 of Figure 3, Para [0052], which is a portion of 10), wherein the overhead support platform system comprises at least one adapter rail (42 of Figure 2A) having a plurality of commodity mounts (74,72 of Figure 4A); and at least one commodity directly coupled to the overhead support platform system, wherein the at least one commodity (52 of Figure 4A) is adaptively secured to one or more of the plurality of commodity mounts (as depicted in Figure 4C).
Claim 14:  King et al. further discloses a passenger service unit (PSU) rail coupled to the at least one commodity, wherein the PSU rail is separate and distinct from the overhead support platform system (note the cable tray depicted in Figure 5A, this cable tray is coupled to the commodity as it supports wires feeding to and from the commodities that are coupled to the overhead support platform and further is separate and distinct from the overhead support platform).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over King et al. (US 2017/0057612 A1) in view of Austin (US 2,250,619).
Claim 10:  King et al. further discloses that the at least one threshold closeout bracket comprises at least one air passage (as addressed above the brackets include an oxygen line and an environmental control system duct).
If applicant contends that the bracket itself does not include the air passage, the examiner believes that one of ordinary skill in the art would look to teachings known in the art, such as that disclosed by Austin.  Austin provides an air-passage (passage bounded by 39 if Figures 4 and 5) that is included in a bracket (see Figure 4 where the air passage is formed in the structure that includes 39 and 37 which act as a bracket for the remainder of the structure shown).
Therefore it would have been obvious to one of ordinary skill in the art to utilize the bracket of King et al. as an air passage as taught by Austin since this modification would reduce the number of parts and complexity of the assembly of King et al.
Claim 11:  King et al. further discloses a plenum secured to the at least one threshold closeout bracket (see 58 of Figure 3 that includes holes this air collects air for distribution and therefore would be considered a plenum).  The air passage of Austin is also considered a plenum.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726